Citation Nr: 1626110	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-22 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to March 9, 2010, for the award of service connection for myositis of the cervical spine.

2.  Entitlement to an effective date prior to March 9, 2010, for the award of service connection for myositis of the lumbar spine.

3.  Entitlement to an effective date prior to March 9, 2010, for the award of service connection for a right knee strain.

4.  Entitlement to an effective date prior to March 9, 2010, for the award of service connection for right hip bursitis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs
ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1986 to April 1988, February 1999 to November 1999, and March 2004 to April 2005, with additional service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction is now with the VA RO in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  An April 2006 rating decision denying entitlement to service connection for a low back disability, an upper back disability, and a right knee disability is final.

2.  The earliest communication from the Veteran requesting to reopen her previously denied claims of entitlement to service connection for a low back disability, an upper back disability, and a right knee disability was received by VA on January 24, 2010.

3.  The earliest communication from the Veteran claiming entitlement to service connection for a right hip disability was received by VA on March 9, 2010. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 24, 2010, but not earlier, for the award of service connection for myositis of the cervical spine, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date of January 24, 2010, but not earlier, for the award of service connection for myositis of the lumbar spine, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date of January 24, 2010, but not earlier, for the award of service connection for a right knee sprain, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date prior to March 9, 2010, for the award of service connection for right hip bursitis, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim; which portion, if any, of the evidence is to be provided by the claimant; and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although VA attempted to assist the Veteran with obtaining her service treatment records from her active duty and reserve service, her records were unable to be located.  In February 2011, the RO prepared a memorandum of formal finding of unavailability of service treatment records outlining the efforts taken to obtain those records.  The RO determined that all efforts had been exhausted and that further attempts to obtain those records, based on the facts set forth in the memorandum, would be futile.  See 38 C.F.R. § 3.159(c).  The RO also informed the Veteran of such in a February 2011 letter and indicated that if she was in possession of any of her service treatment records that she should submit them to VA for consideration.  See 38 C.F.R. § 3.159(e).  In that regard, all service treatment records associated with the Veteran's claims file have been submitted by the Veteran herself.

As explained below, the determinative factors in this case are the date of the last final denial of a claim and when a claim to reopen and an initial claim for service connection were received.  Any notice sent or evidence received after the receipt of these claims would not establish the Veteran's entitlement to an earlier effective date for service connection.  Moreover, the Veteran has not identified any outstanding evidence that could be obtained to substantiate her claims, and the Board is also unaware of any such evidence.  Therefore, no further development is required before the Board decides this appeal.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).  However, new and material evidence received prior to the expiration of the period to appeal a rating decision (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2015).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (emphasis added).  However, this does not apply to records that VA could not have obtained when it decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  An award made based all or in part on those records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a) (2015).

Factual Background and Analysis

The Veteran contends she is entitled to an effective date prior to March 9, 2010, for the grant of service connection for myositis of the cervical spine, myositis of lumbar spine, a right knee sprain, and right hip bursitis.

In September 2005, the Veteran first filed a claim for entitlement to service connection for an upper back disability, a lower back disability, and a right knee disability.  She was scheduled for a November 2005 VA examination to assess her claimed disabilities and failed to report for that examination.  In an April 2006 rating decision, the RO denied all of the Veteran's claims because there was no medical evidence of any current disabilities or a nexus between the Veteran's service and any current disabilities.  The Veteran did not appeal that determination, nor did she submit new and material evidence within the appeal period, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

In a statement received by VA on January 24, 2010, the Veteran requested reconsideration of her previously denied claims and provided the reference number associated with the RO's April 2006 rating decision.  The Board construes this as an informal claim to reopen her previously denied claims of service connection for a lower back disability, an upper back disability, and a right knee disability.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  The Veteran indicated that her claims were previously denied because she was unable to attend her scheduled VA examination because her son passed away the day prior to the examination.  She stated that she attempted to reschedule this examination but was unable to do so.

On March 9, 2010, the RO received the Veteran's formal application for compensation requesting that VA reopen her previously denied claims for service connection for an upper back disability, a lower back disability, and a right knee disability.  This application also contained a new claim for entitlement to service connection for a right hip disability.  In a January 2012 rating decision, the RO granted service connection for myositis of the cervical spine, myositis of the lumbar spine, and a right knee strain, assigning an effective date of March 9, 2010, the date the RO received her formal claim.  In a May 2012 rating decision, the RO granted service connection for right hip bursitis, as secondary to the Veteran's service-connected myositis of the lumbar spine, and assigned an effective date of March 9, 2010, the date the RO received her initial claim for service connection.  In May 2012, the Veteran filed a notice of disagreement requesting that the effective date of all of her claims be retroactive to the date VA first received them in 2005.

The Board finds the January 24, 2010, correspondence from the Veteran constitutes an informal claim to reopen the previous denials of service connection for an upper back disability, a lower back disability, and a right knee disability.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  A review of the record reflects no communication from the Veteran was received subsequent to the April 2006 rating decision and prior to January 24, 2010, that could be interpreted as a claim to reopen service connection for an upper back disability, a lower back disability, and a right knee disability.

As noted previously, VA was unable to locate the Veteran's service treatment records and all service treatment records associated with the Veteran's claims file have been submitted by her, either in 2005 when she first filed her disability claims or in connection with the current claims.  Although additional service treatment records, which existed at the time of the April 2006 rating decision but were not part of the record, were submitted by the Veteran in connection with her claim, these service treatment records are not "relevant" to her appeal in that they did not in any way assist in substantiating her previously denied claims.  See 38 C.F.R. § 3.156(c)(3).  Therefore, an earlier effective date based on reconsideration is not warranted.  See id.

Given the foregoing, an earlier effective date of January 24, 2010, for service connection for myositis of the cervical spine, myositis of the lumbar spine, and a right knee strain is granted.  There is no basis for the assignment of an effective date for the grant of service connection for the Veteran's disabilities prior to January 24, 2010.  See 38 C.F.R. § 3.400(q), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).

The Board is sympathetic to the Veteran's request that she be afforded earlier effective dates for the award of service connection for myositis of the cervical spine, myositis of the lumbar spine, and a right knee strain and recognizes that at the time of her missed November 2005 VA examination appointment she was going through a very difficult time in her life.  However, the Board is bound by the law and does not have the authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (holding that "[n]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.").  The Veteran was provided with a copy of the April 2006 rating decision denying her claims and an accompanying notification letter, which included information about the steps to take if she disagreed with that decision, including filing a notice of disagreement within one year of that decision.  Unfortunately, the Veteran did not file a timely appeal.  Therefore, with regard to her claims for an earlier effective date for the award for service connection for myositis of the cervical spine, myositis of the lumbar spine, and a right knee strain, the law and regulations require that the effective date be no earlier than the date the new claim was received, which is January 24, 2010.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

With regard to the Veteran's claim for an earlier effective date for the award of service connection for right hip bursitis, a review of the record reflects no communication prior to the March 9, 2010, initial claim for service connection for a right hip disability that could be construed as an informal claim.  Accordingly, an effective date prior to March 9, 2010, for the award of service connection for right hip bursitis is not warranted.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).









As the preponderance of the evidence is against earlier effective dates than those assigned or continued herein, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an effective date of January 24, 2010, but no earlier, for the award of service connection for myositis of the cervical spine is granted. 

Entitlement to an effective date of January 24, 2010, but no earlier, for the award of service connection for myositis of the lumbar spine is granted. 

Entitlement to an effective date of January 24, 2010, but no earlier, for the award of service connection for a right knee strain is granted. 

Entitlement to an effective date prior to March 9, 2010, for the award of service connection for right hip bursitis is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


